Name: Commission Regulation (EC) No 1207/98 of 10 June 1998 amending Regulation (EEC) No 2191/81 on the granting of aid for the purchase of butter by non-profit-making institutions and organisations
 Type: Regulation
 Subject Matter: processed agricultural produce;  legal form of organisations;  cooperation policy;  trade policy
 Date Published: nan

 Avis juridique important|31998R1207Commission Regulation (EC) No 1207/98 of 10 June 1998 amending Regulation (EEC) No 2191/81 on the granting of aid for the purchase of butter by non-profit-making institutions and organisations Official Journal L 166 , 11/06/1998 P. 0037 - 0037COMMISSION REGULATION (EC) No 1207/98 of 10 June 1998 amending Regulation (EEC) No 2191/81 on the granting of aid for the purchase of butter by non-profit-making institutions and organisationsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regulation (EC) No 1587/96 (2), and in particular Article 12(3) thereof,Whereas Commission Regulation (EEC) No 2191/81 (3), as last amended by Regulation (EC) No 2196/95 (4), provides for the grant of aid for the purchase of butter by non-profit-making institutions and organisations; whereas in view of the current situation on the butter market and the level of sales under this Regulation, the aid amount must be reduced;Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit laid down by its chairman,HAS ADOPTED THIS REGULATION:Article 1 In the first subparagraph of Article 2(1) of Regulation (EEC) No 2191/81, 'ECU 139` is replaced by 'ECU 105`.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 June 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28. 6. 1968, p. 13.(2) OJ L 206, 16. 8. 1996, p. 21.(3) OJ L 213, 1. 8. 1981, p. 20.(4) OJ L 221, 19. 9. 1995, p. 1.